DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 have been amended. Thus, claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, “hereinafter” renders indefinite as it is unclear what this phrase is referring to. Hence, the phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
In lines 5-6, “the on-demand system…” lacks of antecedent basis.
In line 8, “by at least one of the user equipments” lacks of antecedent basis. It would appear that this limitation is intending to indicate a plurality of equipment; nevertheless, in line 2, it was previously recited “at least one user equipment”.
In line 14, it is unclear to which “said broadcast modification period” it is referring. In line 5, it was previously recited “at least one broadcast modification period” (also comprising a plurality of periods); hence, the limitation in line 14 is not specifying which period it is referring.
In line 18, “the scheduled system information” lacks of antecedent basis.

For claim 2:
In line 4, it is unclear to which “from at least one user equipment” it is referring.
In line 4, “hereinafter” renders indefinite as it is unclear what this phrase is referring to.
In line 4, it is unclear whether “on-demand system” should be “the on-demand system”.
In line 6, it is unclear whether “on-demand system” should be “the on-demand system”.

For claim 4:
In line 2, it is unclear to which “said change in system information” it is referring.
In line 3, “the duration” lacks of antecedent basis.
In line 3, “the provided system information” lacks of antecedent basis.

For claim 5:
In line 2, “the value” lacks of antecedent basis.
In line 3, it is unclear which “the system information blocks” it is referring.
In line 4, “the first system information block” lacks of antecedent basis.

For claim 6:
In line 2, it is unclear whether “user equipment” is different from the one recited in claim 1.
In line 3, it is unclear whether “information on-demand request” is different from the one recited in claim 1.
In line 3, it is unclear whether it should be “the at least one system”.
In line 8, “the one or more signaled” lacks of antecedent basis.

For claim 7:
In line 3, although claim 6 recites a “user equipment”, the “user equipment” would be unclear in its scope once the argued limitation in claim 6 is fixed.
In line 3, “the number” lacks of antecedent basis.
In line 5, “the indicated number” lacks of antecedent basis.

For claim 8:
In line 6, “hereinafter” renders indefinite as it is unclear what this phrase is referring to. Hence, the phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
In lines 5-6, “the on-demand system…” lacks of antecedent basis.
In line 9, “by at least one of the user equipments” lacks of antecedent basis. It would appear that this limitation is intending to indicate a plurality of equipment; nevertheless, in line 2, it was previously recited “at least one user equipment”.
In line 11, it is unclear to which “said broadcast modification period” it is referring.
In line 17, “the scheduled system” lacks of antecedent basis.

For claim 9:
In line 2, it is unclear whether “user equipment” is different from the one recited in claim 8.
In line 2, it is unclear whether “information on-demand request” is different from the one recited in claim 8.
In line 3, it is unclear whether it should be “the at least one system”.
In line 7, it would appear that this line intends to recite “the one or more signaled” which lacks of antecedent basis.
In line 8, it would appear that this line intends to recite “the previous” which lacks of antecedent basis.

For claim 10:
In line 2, although claim 8 recites a “user equipment”, the “user equipment” would be unclear in its scope once the argued limitation in claim 8 is fixed.
In line 3, “the number” lacks of antecedent basis.
In line 5, “the indicated number” lacks of antecedent basis.

For claim 11:
In line 5, “the values” lacks of antecedent basis.
In line 6, “the plurality of system information blocks” lacks of antecedent basis.

For claim 12:
In line 2, it is unclear to which “the plurality of system information blocks” it is referring as in claim 11 it was previously recited “at least one of the plurality of system information blocks”.
In lines 2-3, “the step of receiving a system” lacks of antecedent basis.

For claim 13:
In line 4, “said at least one system” lacks of antecedent basis.
In line 4, “the second information element” lacks of antecedent basis.

For claim 14:
In line 4, “the primary block” lacks of antecedent basis.
In line 6, “on the values of the first information element” lacks of antecedent basis.
In line 7, “the plurality of system information” lacks of antecedent basis.

For claim 15:
In line 1, it is unclear whether it should be “the user equipment according”.

For claim 16:
In line 1, it is unclear whether it should be “the user equipment according”.

For claims 2-7, 9-10, 12-13, 15-16:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al. (US Patent Application Publication No. 2019/0223094) in view of Hapsari et al. (European Patent Application EP 3364689).

Regarding claim 1, Ingale teaches a method (Fig. 10a) for a base node of a cellular network for signalling system information items to at least one user equipment camping on the base node (node signaling to a UE camped on the node [Abstract | Paragraphs 16, 41-48, 50, 54, 59]), the method comprising signalling system information items in one or more system information blocks (multiple SI signaling in multiple SIBs [Abstract | Paragraphs 16, 41-48, 50, 54, 59]), wherein at least one system information block is transmitted only for a limited period of time lasting at least one broadcast modification period, hereinafter the on-demand system information provisioning period (the transmission of SIBs is time synchronized and not synchronized, thus the transmission of at least one SIB being transmitted for a limited time [Paragraphs 113, 114, 137]), in response to the base node receiving a system information on-demand request for signalling the at least one system information block (SIB) by at least one of the user equipments (the UE requesting the on-demand signaling to the base node [Paragraphs 17, 46, 54, 73]), the base node further signalling a primary block periodically (Abstract | Paragraphs 16, 41), the method further comprising the steps of:
signalling at least during said broadcast modification period in the primary block (MIB) one first information element indicating whether in at least one system information item of at least one signaled system information block a content change appeared (changes in the signaling in the primary MIB is indicated [Paragraphs 55, 68-69, 72, 87, 159]).
However, Ingale does not explicitly mention:
in comparison with the one or more system information blocks signaled prior to said broadcast modification period, and signalling during said on-demand system information provisioning period in the primary block a second information element indicating whether a change in system information block scheduling appeared compared to the scheduled system information prior to said on-demand system information provisioning period.
Hapsari teaches, in a similar field of endeavor of communication systems, the following:
in comparison with the one or more system information blocks signaled prior to said broadcast modification period, and signalling during said on-demand system information provisioning period in the primary block a second information element indicating whether a change in system information block scheduling appeared compared to the scheduled system information prior to said on-demand system information provisioning period (comparison is performed between current and prior periods for the SIBs to see if a change has been performed [Paragraphs 8-14, 36, 42, 43, 48-64, 70-78, 104, 105, 118-124]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Ingale) by comparing current and prior periods (as taught by Hapsari) for the purpose of correctly performing transmission and reception of signals (Hapsari – Paragraph 6).

Regarding claim 2, Hapsari further teaches the method according to claim 1, wherein said change in system information block scheduling is at least one out of the group of:
activation of system information block transmission in response to said system information on-demand request from at least one user equipment, hereinafter on-demand system information transmission, deactivation of on-demand system information transmission ([Paragraphs 50-51]).

Regarding claim 3, Hapsari further teaches the method according to claim 1, wherein the first information element indicates said content change for a multiple of the broadcast modification period ([Paragraph 50]).

Regarding claim 4, Hapsari further teaches the method according to claim 1, wherein the second information element indicates said change in system information block scheduling for the duration of a validity time of the provided system information ([Paragraph 51]).

Regarding claim 5, Hapsari further teaches the method according to claim 1, wherein a content change is a change in the value of at least one of the system information items of at least one of the system information blocks, except scheduling related information of the first system information block ([Paragraph 50]).

Regarding claim 6, Ingale further teaches the method according to claim 1, wherein the base node is configured to receive from a user equipment a system information on-demand request for on-demand scheduling of at least one system information block ([Abstract | Paragraphs 16, 41-48, 50, 54, 59]), wherein in response the method further comprises for the base node the step of signalling said at least one system information block ([Abstract | Paragraphs 16, 41-48, 50, 54, 59]), and the step of starting to signal in the primary block the second information element indicating that the scheduled one or more system information blocks differ from the one or more signaled system information blocks of previous broadcast modification period ([Abstract | Paragraphs 16, 41-48, 50, 54, 59]).

Regarding claim 7, Ingale further teaches the method according to claim 6, further comprising deriving from the system information on-demand request from the user equipment comprises an indication about the number of broadcast modification periods the on-demand system information provisioning period shall last ([Abstract | Paragraphs 16, 41-48, 50, 54, 59]), and wherein the step of signalling the second information element lasts the indicated number of broadcast modification periods ([Abstract | Paragraphs 16, 41-48, 50, 54, 59]).

Regarding claims 8-10, these claims are rejected as applied to claims 1, 6, 7.

Regarding claim 11, Ingale teaches a method for operating a user equipment operating in a cellular network by means of a base node (Fig. 10a [Abstract | Paragraphs 16, 41-48, 50, 54, 59]), comprising the steps of:
retrieving a primary block from the base node comprising a first information element and a second information element (primary block from node is obtained comprising multiple information elements [Abstract | Paragraphs 16, 41-48, 50, 54, 59]),
deciding [(it is decided whether retrieving or not SIBs [Abstract | Paragraphs 16, 41-48, 50, 54, 59]).
However, Ingale does not explicitly mention based on the values of the first information element and the second information element.
Hapsari teaches, in a similar field of endeavor of communication systems, the following:
based on the values of the first information element and the second information element (the determination of retrieving SIBs is based on values of first and second information elements [Paragraphs 8-14, 36, 42, 43, 48-64, 70-78, 104, 105, 118-124]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Ingale) by comparing current and prior periods (as taught by Hapsari) for the purpose of correctly performing transmission and reception of signals (Hapsari – Paragraph 6).

Regarding claim 12, Hapsari further teaches the method according to claim 11, further comprising after completely receiving the plurality of system information blocks the step of receiving a system information block only in case the first information element indicates a content change ([Paragraphs 43, 50]).

Regarding claim 13, Hapsari further teaches the method according to claim 11, wherein the method further comprises the step of requesting from the base node on-demand scheduling of at least one system information block, receiving said at least one system information block in case the second information element indicates a change in system information block scheduling ([Paragraphs 43, 51, 54]).

Regarding claims 14-16, these claims are rejected as applied to claims 11-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 22, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633